Citation Nr: 1026093	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
PTSD.  A timely appeal was noted from that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In correspondence dated in December 2006, the Veteran provided a 
mailing address in Lake Wales, Florida.  A notation on the back 
of the form indicates that the RO received it in December 2006.  
The Veteran filed his substantive appeal that was received by the 
RO on April 12, 2007, and requested a hearing before a member of 
the Travel Board.  He also filed a VA Form 21-4138, indicating 
that he was moving to Mexico and wished to have his hearing at 
the San Diego RO.  He provided his son's address in Orlando, 
Florida, as his mailing address.  

Despite providing notification of a change of address, a January 
2009 hearing notification letter was sent to the Veteran's former 
Lake Wales, Florida address, advising him that his requested 
hearing had been scheduled for February 25, 2009, at the RO in 
St. Petersburg, Florida.  Because of the notification error, the 
Veteran did not appear for his scheduled hearing.  Subsequent 
correspondence sent to the Lake Wales address has been returned 
to the RO.

As such, the Board concludes that the Veteran did not receive 
notice of his hearing and he should therefore be rescheduled for 
an additional hearing.  Thus, a remand is unfortunately 
necessary.

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the Veteran for a 
Travel Board hearing at the San Diego RO at 
the earliest available opportunity.  The RO 
should notify the Veteran and his 
representative of the location, date and time 
of the hearing, in accordance with 38 C.F.R. 
§ 20.704(b), at his son's Orlando, Florida, 
address, and should associate a copy of such 
notice with the claims file.  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
